DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 – 3, 5, 7 – 15, 19, and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jefferies (US 20130300429).

Regarding claim 1, Jefferies teaches an electric vehicle supply equipment (EVSE) that supplies electricity to an electric vehicle (EV) being a load (shown in figure 1 item 100 defined as an EVSE).
	Jeffries teaches a short-range wireless radio coupled to a processor and the short-range wireless radio coupled to an antenna to provide short-range wireless communication between the EVSE and one or more external devices (defined in paragraphs [0057] – [0058] teaches wherein a short-range wireless radio, interpreted as a Bluetooth may be used to connect the network interface item 311 (comprised within the EVSE) and external devices interpreted as computing devices item 340. Paragraph [0057] teaches wherein the network interface 311 allows the computing device 300 to connect to and communicate with a network 330. The network 330 may be any type of network, such as a wide area network (WAN) (e.g., the Internet) and a local area network (LAN). Through the network 330, the computing device 300 may communicate with one or more computing devices 340, such as laptops, notebooks, smartphones, personal computers, servers, etc.).
Jefferies teaches comprising: a coupler (shown in figure 1 item 103 interpreted as an EVSE Connector).
Jefferies teaches an arc fault detection circuit interruption (AFCI) device including: a controller including a processor and a memory; circuitry; and computer-readable firmware code stored in the memory which, when executed by the processor, causes the controller to: detect an arcing level of arcing between the coupler and a charge port of the electric vehicle (EV) or any other series or parallel arcing within the EVSE, and compare the arcing level to a threshold level to determine a hazardous nature of arching (shown in figure 2 wherein an arc fault detection circuit interruption device is interpreted as a diagnostic unit item 250. Figure 3 shows computing device item 300 which is incorporated in the diagnostic unit. Figure 3 shows a controller including a processor, item 301 and a memory item 303. Circuitry and firmware shown in figures 1, 2 and 3. Figures 1-3 shown below. Paragraph [0040] teaches wherein series and parallel arcing is detected. Paragraph [0038] teaches wherein the diagnostic unit compares measurements to one or more predetermined thresholds, which includes comparing a level of arcing detected to a hazardous level. Paragraph [0040] teaches wherein excessive heat or current is detected and thus a hazardous level of arcing has occurred). 

    PNG
    media_image1.png
    573
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    787
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    638
    578
    media_image3.png
    Greyscale






Regarding claim 2, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller to analyze the arcing level to determine not only if it is currently hazardous but if it is likely to become hazardous in a near term and recommend repair or replacement of the coupler and the charge port before damage occurs (paragraph [0041] teaches wherein current arcing is analyzed and determined whether or not damage may occur. The owner or operator is notified that replacement or repair is required). 

Regarding claim 3, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the arcing happens when the electric vehicle supply equipment (EVSE) is unplugged in an unusual manner or whenever there is an electric power present on the charge port of the electric vehicle (EV) when there shouldn't be any (defined in paragraph [0043] wherein an improper coupling is detected and wherein the conductors are exposed). 

Regarding claim 5, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, further comprising: a relay configured to open and close to supply power or cutoff power, wherein if the arcing is detected initiate a stop charging command to open the relay to cutoff the power to the charge port (shown in figure 1 item 106 defined in paragraph [0019] wherein a contactor acts a relay to cut off a supply of power. Paragraph [0021] teaches wherein when a current exceeds a value, such as to indicate arcing, the contactor item 106 is switched to an open state to stop charging). 


Regarding claim 7, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: monitor the arcing and overtime determine if conductors of the coupler and conductors of the charge port are worn out (paragraph [0016] teaches wherein it is determined that the cable 104 is defective (e.g., insulation is damaged, discontinuity exists in conductors, etc.), the cable 104 may be removed and replaced with a new cable. Paragraph [0037] the diagnostic unit 250 may take time domain reflectometry (TDR) measurements as well. Such measurements might be used to monitor the condition of the conductors in, for example, the cable 204. Paragraph [0066] teaches wherein when the EVSE connector 203 is removed from the receptacle 210, a timestamp may be stored. Such a timestamp may be used in determining whether the EVSE 200 is damaged or that the EVSE connector 203 is exposed. For example, if a large amount of time has passed since the timestamp was generated, the EVSE 200 may determine that there is a problem).

Regarding claim 8, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 7, wherein the controller is configured to: predict when the arcing is going to occur in future (paragraph [0034] teaches wherein as a result of such measurement determinations, the diagnostic unit 250 may detect insulation problems that might lead to a future compromised performance and/or electrical characteristics of the EVSE 200, including arcing faults. Paragraph [0041] teaches wherein early detection arcing is determined). 

Regarding claim 9, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 8, wherein the controller is configured to: suggest replacing the coupler or the charge port Paragraph [0041] teaches wherein replacement of parts is suggested). 

Regarding claim 10, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: in case of no arcing cause the electric vehicle supply equipment (EVSE) to continue charging (paragraph [0077] teaches wherein the EVSE is determined safe to use and provides charge to the vehicle). 

Regarding claim 11, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: accumulate information about a level of arcing, a duration of arcing, a number of times arching happened to predict health of the coupler based on arc energy (paragraph [0048] teaches wherein the diagnostic unit records the condition of the EVSE. Paragraph [0056] teaches wherein the level of current measurements are stored).

Regarding claim 12, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: record a time, a date and a location information of arcing and correlate the time, the date and the location information with billing to identify where arcing was a consistent problem (paragraph [0048] teaches wherein the diagnostic unit records the timestamp of the condition of the EVSE. Paragraph [0066] teaches wherein timestamps are stored. 

Regarding claim 13, Jefferies teaches a method for supplying electricity to an electric vehicle (EV) being a load (shown in figure 1 item 100 defined as an EVSE which provides electricity to a vehicle).
Jeffries teaches a short-range wireless radio coupled to a processor and the short-range wireless radio coupled to an antenna to provide short-range wireless communication between the EVSE and one or more external devices (defined in paragraphs [0057] – [0058] teaches wherein a short-range wireless radio, interpreted as a Bluetooth may be used to connect the network interface item 311 (comprised within the EVSE) and external devices interpreted as computing devices item 340. Paragraph [0057] teaches wherein the network interface 311 allows the computing device 300 to connect to and communicate with a network 330. The network 330 may be any type of network, such as a wide area network (WAN) (e.g., the Internet) and a local area network (LAN). Through the network 330, the computing device 300 may communicate with one or more computing devices 340, such as laptops, notebooks, smartphones, personal computers, servers, etc.).
Jefferies teaches the method comprising: providing an electric vehicle supply equipment (EVSE) comprising: a coupler (shown in figure 1 item 103 interpreted as an EVSE Connector). 
Jefferies teaches an arc fault detection circuit interruption (AFCI) device including: a controller including a processor and a memory; circuitry; and computer-readable firmware code stored in the memory which, when executed by the processor, causes the controller to: detect an arcing level of arcing between the coupler and a charge port of the electric vehicle (EV) or any other series or parallel arcing within the EVSE, and compare the arcing level to a threshold level to determine a hazardous nature of arching (shown in figure 2 wherein an arc fault detection circuit interruption device is interpreted as a diagnostic unit item 250. Figure 3 shows computing device item 300 which is incorporated in the diagnostic unit. Figure 3 shows a controller including a processor, item 301 and a memory item 303. Circuitry and firmware shown in figures 2 and 3. Paragraph [0040] teaches wherein series and parallel arcing is detected. Paragraph [0038] teaches wherein the diagnostic unit compares measurements to one or more predetermined thresholds, which includes comparing a level of arcing detected to a hazardous level. Paragraph [0040] teaches wherein excessive heat or current is detected and thus a hazardous level of arcing has occurred).

Regarding claim 14, Jefferies teaches the method of claim 13, wherein the controller to analyze the arcing level to determine not only if it is currently hazardous but if it is likely to become hazardous in a near term and recommend repair or replacement of the coupler and the charge port before damage occurs (paragraph [0041] teaches wherein current arcing is analyzed and determined whether or not damage may occur. The owner or operator is notified that replacement or repair is required). 

Regarding claim 15, Jefferies teaches the method of claim 13, wherein the arcing happens when the electric vehicle supply equipment (EVSE) is unplugged in an unusual manner or whenever there is an electric power present on the charge port of the electric vehicle (EV) when there shouldn't be any (defined in paragraph [0043] wherein an improper coupling is detected and wherein the conductors are exposed). 

Regarding claim 17, Jefferies teaches the method of claim 13, further comprising: providing a relay configured to open and close to supply power or cutoff power, wherein if the arcing is detected initiate a stop charging command to open the relay to cutoff the power to the charge port (shown in figure 1 item 106 defined in paragraph [0019] wherein a contactor acts a relay to cut off a supply of power. Paragraph [0021] teaches wherein when a current exceeds a value, such as to indicate arcing, the contactor item 106 is switched to an open state to stop charging).

Regarding claim 19, Jefferies teaches the method of claim 13, wherein the controller is configured to: monitor the arcing and overtime determine if conductors of the coupler and conductors of the charge port are worn out (paragraph [0016] teaches wherein it is determined that the cable 104 is defective (e.g., insulation is damaged, discontinuity exists in conductors, etc.), the cable 104 may be removed and replaced with a new cable. Paragraph [0037] the diagnostic unit 250 may take time domain reflectometry (TDR) measurements as well. Such measurements might be used to monitor the condition of the conductors in, for example, the cable 204. Paragraph [0066] teaches when the EVSE connector 203 is removed from the receptacle 210, a timestamp may be stored. Such a timestamp may be used in determining whether the EVSE 200 is damaged or that the EVSE connector 203 is exposed. For example, if a large amount of time has passed since the timestamp was generated, the EVSE 200 may determine that there is a problem).

Regarding claim 20, Jefferies teaches the method of claim 19, wherein the controller is configured to: predict when the arcing is going to occur in future, and suggest replacing the coupler or the charge port (paragraph [0034] teaches wherein as a result of such measurement determinations, the diagnostic unit 250 may detect insulation problems that might lead to a future compromised performance and/or electrical characteristics of the EVSE 200, including arcing faults. Paragraph [0041] teaches wherein early detection arcing is determined and replacement of parts is suggested). 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 20130300429) in view of Yoscovich (US 20180097354).

Regarding claim 4, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, but does not explicitly teach wherein the arcing is generating a lot more electrical noise than a threshold.
	Yoscovich teaches wherein the arcing is generating a lot more electrical noise than a threshold (paragraph [0057] wherein a level of arcing noise is determined and compared to threshold). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the noise monitoring of the Yoscovich reference so that the method for arc detection measurement may be variously configured.
The suggestion/motivation for combination can be found in the Yoscovich reference in paragraph [0010] wherein the method for arc detection measurement may be variously configured.

Regarding claim 16, Jefferies teaches the method of claim 13, but does not explicitly wherein the arcing is generating a lot more electrical noise than a threshold.
Yoscovich teaches wherein the arcing is generating a lot more electrical noise than a threshold (paragraph [0057] wherein a level of arcing noise is determined and compared to threshold). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the noise monitoring of the Yoscovich reference so that the method for arc detection measurement may be variously configured.
The suggestion/motivation for combination can be found in the Yoscovich reference in paragraph [0010] wherein the method for arc detection measurement may be variously configured.




6.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 20130300429) in view of Bech (US 20210387537).

Regarding claim 6, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, but does not explicitly teach further comprising: a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous.
	Bech teaches comprising: a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous (paragraph [0026] wherein the input/output device 204 may include more than one of these adapters, credentials, or ports, such as a first port for receiving data and a second port for transmitting data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the adapter of the Bech reference so that the charging device may be able to provide charge to a variety of vehicles.
The suggestion/motivation for combination can be found in the Bech reference in paragraph [0026] wherein a variety of inputs may be used to charge vehicles. 


Regarding claim 18, Jefferies teaches the method of claim 13, but does not explicitly teach further comprising: providing a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous.
Bech teaches comprising: a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous (paragraph [0026] wherein the input/output device 204 may include more than one of these adapters, credentials, or ports, such as a first port for receiving data and a second port for transmitting data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the adapter of the Bech reference so that the charging device may be able to provide charge to a variety of vehicles.
The suggestion/motivation for combination can be found in the Bech reference in paragraph [0026] wherein a variety of inputs may be used to charge vehicles.





7.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 20130300429) in view of  Brown (US 20110169447).

Regarding claim 21, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, but does not explicitly teach wherein the short-range wireless radio comprises a Near Field Communication (NFC) radio that uses magnetic field induction to enable communication between devices when they're touched together or brought within a few centimeters of each other.
	Brown teaches wherein the short-range wireless radio comprises a Near Field Communication (NFC) radio that uses magnetic field induction to enable communication between devices when they're touched together or brought within a few centimeters of each other (Brown teaches in paragraph [0132] wherein operator inputs 276 such as NFC communication such as switches, keypads, swipe cards, RFID devices, etc., enable a user to control the operation of the vehicle supply circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the communication system of the Brown system so that a variety of communication devices and identification methods may be used by the driver at the charging station. 
The suggestion/motivation for combination can be found in the Brown reference in paragraph [0132] wherein multiple methods of exchanging data and communication is taught. 

Regarding claim 22, Jefferies teaches The method of claim 13, but does not explicitly teach wherein the short-range wireless radio comprises a Near Field Communication (NFC) radio that uses magnetic field induction to enable communication between devices when they're touched together or brought within a few centimeters of each other.
Brown teaches wherein the short-range wireless radio comprises a Near Field Communication (NFC) radio that uses magnetic field induction to enable communication between devices when they're touched together or brought within a few centimeters of each other (Brown teaches in paragraph [0132] wherein operator inputs 276 such as NFC communication such as switches, keypads, swipe cards, RFID devices, etc., enable a user to control the operation of the vehicle supply circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the communication system of the Brown system so that a variety of communication devices and identification methods may be used by the driver at the charging station. 
The suggestion/motivation for combination can be found in the McGrath reference in paragraph [0062] wherein multiple methods of exchanging data and communication is taught.








Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. Regarding claims 1, 13, 21, and 22, the applicant argues that the Jeffries reference does not teach or suggest wherein NFC communication is used between the devices. The Jefferies reference teaches a short-range communication used between devices, interpreted as a Bluetooth. The Jefferies in view of Brown references teach a system wherein an NFC communication device, such as an RFID may be used to communicate between devices. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859